                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                              NO. 5:19-CR-00376-D


 UNITED STATES OF AMERICA

                V.


 JUSTIN LYNN CHAPMAN


                              ORDER OF FORFEITURE

       WHEREAS, pursuant to the entry of a plea of guilty by the defendant on

 October 22, 2020 to a violation of 18 U.S.C. §§ 922(g) and 924, and pursuant to all

 other evidence of record, the Court finds that the following personal property is

 hereby forfeitable pursuant to 18 U.S.C. § 924(d)(l), to wit:

            •   One Kel-Tec model PF-9, 9mm pistol with serial number ASU24, and

            •   All related ammunition;

       AND WHEREAS, by virtue of said finding, the United States is now entitled

to possession of said personal property, pursuant to Fed. R. Crim. P. 32.2(b)(3);

       .It is hereby ORDERED, ADJUDGED, and DECREED:

       1.       That based upon the Guilty Plea as to the defendant, and all other

. evidence of record, the United States js hereby authorized to seize the above-stated

personal property, and it is hereby forfeited to the United States for disposition in

accordance with the law, including destruction, as allowed by Fed. R. Crim. P.

32.2(b)(3). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall become

                                            1
final as to the defendant at sentencing.

       2.   That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is directed to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B).

      SO ORDERED. This~ day of                 N, CJ..-_j   , 2021.




                                       J       ES
                                               C. DEVER III
                                       United States District Judge




                                           2
